

113 HR 3722 IH: To provide protections for certain sports medicine professionals who provide certain medical services in a secondary State.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3722IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Latham (for himself and Mr. Richmond) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide protections for certain sports medicine professionals who provide certain medical services in a secondary State.1.Protections for covered sports medicine professionals(a)In generalIf a covered sports medicine professional provides covered medical services to an athlete, an athletic team, or a staff member of an athlete or athletic team in a secondary State, such services shall be deemed to have been provided in the primary State for the following purposes:(1)Determining the medical professional liability insurance of that professional.(2)Determining the civil and criminal malpractice liability of that professional.2.DefinitionsIn this Act the following definitions apply:(1)AthleteThe term athlete means an individual —(A)competing in a sporting event sponsored or sanctioned by a national governing body; or(B)for whom an institution of higher education provides a covered sports medicine professional.(2)Athletic teamThe term athletic team means a sports team—(A)composed of individuals who are paid to participate on the team;(B)composed of individuals who are competing in a sporting event sponsored or sanctioned by a national governing body; or(C)for which an institution of higher education provides a covered sports medicine professional.(3)Covered medical servicesThe term covered medical services means general medical care, emergency medical care, or athletic training services. Such term does not include care provided by a covered sports medicine professional—(A)at a health care facility; or(B)while a health care provider legally authorized to practice in the secondary State is transporting the injured individual to a health care facility.(4) Covered sports medicine professionalThe term covered sports medicine professional means a physician or athletic trainer who—(A)is legally authorized to practice in the primary State;(B)provides covered medical services, pursuant to a written agreement with an athletic team, national governing body, or institution of higher education, to an individual who is a member or staff of the athletic team; and(C)prior to providing the covered medical services described in subparagraph (B), has disclosed the nature and extent of such services to the entity that provides the physician or athletic trainer with medical professional liability insurance in the primary State.(5)Health care facilityThe term health care facility means a facility in which medical care, diagnosis, or treatment is provided on an inpatient or outpatient basis. Such term does not include facilities at an arena or stadium or temporary facilities existing for events where athletic teams are competing.(6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(7)National governing bodyThe term national governing body has the meaning given such term in section 220501 of title 36, United States Code.(8)Primary StateThe term primary State means the State in which the covered sports medicine professional is legally authorized to practice.(9)Secondary StateThe term secondary State means any State in which the covered sports medicine professional is not legally authorized to practice.(10)StateThe term State means each of the several States, the District of Columbia, and each commonwealth, territory, or possession of the United States.